DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The Preliminary Amendment filed 5/16/19 has been received and made of record.  As requested the specification and claims 17, 20 and 28 have been amended, and claims 14-15, 18-19, 21-25, 29 and 30 have been cancelled.  Claims 1-13, 16, 17, 20, 26-28 and 31 are pending in the instant application.

Information Disclosure Statement
The information disclosure statement filed 8/21/19 and 3/3/21 have been received and made of record.  Note the acknowledged PTO-1449 forms enclosed herewith.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 9, 11, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 84/03832 (“McKnight et al.”) in view of U.S. Patent No. 4,926,851 (“Bulley”).
As regards claim 1, McKnight et al. discloses a wound dressing (constituted by tubular wound dressing 10) that substantially discloses Applicant’s presently claimed invention.  More specifically, McKnight et al. discloses a wound dressing comprising: a tubular inner layer (constituted by a first inner layer 12 of one absorbent layer, page 2, lines 32-35) that permits egress of fluid from weeping wounds, prevents desiccation of skin disposed beneath the inner layer, and prevents desiccation of ointment disposed 
McKnight et al. discloses that the inner layer may be constructed from cotton/polyester fabric and has stretch characteristics (see page 4, lines 3-26).  McKnight et al. fails to disclose that the inner layer is elastic.  However, Bully in its disclosure of an analogous tubular bandage (1) teaches it is known to construct tubular bandages from stockinette made from cotton/polyester yarns (11) along with elastic yarns (12, see col. 3, lines 22-28) in order to provide resilience to enable the fabric to contract slightly around the bandaged part providing radial support and pressure which can assist in healing as well as helping to keep the bandage in place (col. 2, lines 35-42).
In view of Bully, it would have been obvious to one having ordinary skill in the art before the effective time of filing to have modified each layer of the stockinette material of the inner layer of the dressing of McKnight et al. such that it also comprises elastic yarns to obtain the predictable result of providing resilience to enable the fabric to contract slightly around the bandaged part, thereby providing radial support and pressure which can assist in healing as well as helping to keep the bandage in place.
As regards claim 8, modified McKnight et al. discloses the wound dressing of claim 1, except wherein the first outer layer comprises fabric gauze.  However, fabric gauze and stockinette are similar in that they are both mesh/net type fabrics.  As such, it would have been prima facie obvious to one having ordinary skill in the art to have substituted the stockinette of modified McKnight et al. for fabric gauze since both stockinette material and fabric gauze are mesh/net type fabrics and fabric gauze would perform equally well as the first outer layer.
As regards claim 9, modified McKnight et al. discloses the wound dressing of claim 1, wherein the first outer layer is adjacent to the second outer layer (see the figure).
As regards claim 11, modified McKnight et al. discloses the wound dressing of claim 1, wherein the first outer layer is affixed to the inner layer via stitching and wherein the second outer layer is affixed to the first outer layer via stitching (stitching 15, as can be seen from the figure extends through all the layers).
As regards claim 12, modified McKnight et al. discloses the wound dressing of claim 11, except wherein the stitching is applied as a plurality of zigzag strips that run in an axial direction.  However, zigzag stitches are well known stitches used for sewing. It 
As regards claim 16, modified McKnight et al. discloses wound dressing of claim 1, wherein at least one of the inner layer, the first outer layer, and the second outer layer has a region of weakness that runs in an axial direction (the seam that runs the length of the dressing constitutes a line of weakness).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKnight et al. in view of Burry as applied to claim 1 above, and in further view of U.S. Patent No. 4,176,664 (“Kalish”).
As regards claim 2, modified McKnight et al. discloses the wound dressing of claim 1, but fails to teach a layer of ointment that is applied to an inner surface of the inner layer.  However, McKnight et al., in the background of the invention, discloses that the dressing serves to maintain ointments or creams in contact with an injured area (see page 1, lines 11-16).
Kalish in its disclosure of an analogous dressing teaches it is known to provide a dressing with an ointment on an inner layer (gauze 10 which contains an impregnant to serve as a therapeutic or medicinal purpose, see col. 5, line 65-col. 6, line 19).
In view of Kalish, it would have been obvious to one having ordinary skill in the art before the effective time of filing to have provided the modified dressing of McKnight et al. with ointment on the inner layer in order to achieve the predictable result of providing therapeutic or medical treatment to the user.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKnight et al. in view of Bulley et al. as applied to claim 1 above, and in further view of U.S. Patent No. 6,580,011 (“Jennings-Spring”).
As regards claim 5, modified McKnight et al. discloses the wound dressing of claim 1, except wherein the inner layer has properties that prevent or reduce adherence to wounds.  Jennings-Spring in its analogous tubular dressing (10) teaches it is known to provide an inner layer (12a, 12b) that is comprised of substance that prevents sticking to skin, e.g., a layer of petrolatum or a sterile non-adhering fine-mesh gauze material impregnated with petrolatum (see col. 4, lines 53-57).
In view of Jennings-Springs, it would have been obvious to one having ordinary skill in the art to have impregnated or applied the inner layer of stockinette material of modified McKnight et al. with petrolatum in order to prevent the sticking to the skin upon which it is applied.
As regards claim 6, modified McKnight et al. discloses the wound dressing of claim 1, wherein the inner layer is formed from a plurality of threads or fibers (as discussed above modified McKnight et al. discloses cotton/polyester yarns along with elastic yarns).  McKnight et al. fails to disclose the yarns/fibers are each coated with a substance that prevents or minimizes adherence to the skin.  However, Jennings-Spring 
In view of Jennings-Springs, it would have been obvious to one having ordinary skill in the art to have coated, i.e., applied the inner layer of stockinette material, which is comprised of yarns/fibers, of modified McKnight et al. with petrolatum in order to prevent the sticking to the skin upon which it is applied.

Claims 6 and 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over McKnight et al. in view of Bulley et al. as applied to claim 1 above, and in further view of U.S. Patent Application Publication No. 2002/0095107 (“Martin”).
As regards claim 6, modified McKnight et al. discloses the wound dressing of claim 1, wherein the inner layer is formed from a plurality of threads or fibers (as discussed above modified McKnight et al. discloses cotton/polyester yarns along with elastic yarns).  McKnight et al. fails to disclose the yarns/fibers are each coated with a substance that prevents or minimizes adherence to the skin.  However, Martin in its analogous tubular dressing (sleeve 10) teaches it is known to provide an inner layer (12,14) that is comprised of substance such as silicone gel that inherently prevents or minimizes adherence to skin and helps provide comfort and prevention of hyperkeratosis (see paras. [0044] and [0050]).
In view of Martin, it would have been obvious to one having ordinary skill in the art to have coated, i.e., applied the inner layer of stockinette material which is 
As regards claim 7, modified McKnight et al. discloses the wound dressing of claim 6, wherein the substance comprises silicone (see claim 6 above).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKnight et al. in view of Bulley as applied to claim 1 above, and in further view of EP 0617938 (“Freeman”).
As regards clam 10, modified McKnight et al. discloses the wound dressing of claim 1, except that it further comprises a layer of a foam material disposed between the first outer layer and the second outer layer.  Freeman in an analogous wound dressing teaches it is known to place a layer of foam (16) between a first outer layer (12) and a second outer layer (11) for the purpose of absorbing wound exudate (page 6, lines 29-31).
It would have been obvious to one having ordinary skill in the art to have provided modified McKnight et al. with a layer of foam positioned between the first and second outer layers in order to absorb copious amounts of wound exudate. 

Allowable Subject Matter
Claims 3, 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17, 20, 26-28 and 31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is that of McKnight et al.  McKnight et al., however, fails to teach or fairly suggest to one alone or in combination, “each of the inner layer, first outer layer, and second outer layer is sufficiently elastic in a radial direction to permit a diameter of the wound dressing to stretch to at least 150% of its diameter in an unstretched state” as recited in claim 3, in combination with the other recited elements of claim 1.  
McKnight et al., fails to teach or fairly suggest to one alone or in combination “wherein each of the inner layer and the at least one outer layer is sufficiently elastic in a radial direction to permit a diameter of the wound dressing to stretch to at least 150% of its diameter in an unstretched state” in combination with the other recited elements of claim 17.  Also, claims 20, 26-28 and 31 are allowable by virtue of their dependence of allowable claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in that it discloses tubular dressings or dressings with silicone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786